Title: Thomas Jefferson to Lydia R. Bailey, 18 April 1810
From: Jefferson, Thomas
To: Bailey, Lydia R.


          
            Madam
             
                     Monticello 
                     Apr. 18. 10.
          
           
		  
		  
		  I have recieved the favor of your letter of Mar. 22. in which I think there must be some mistake in ascribing to me a subscription for ten copies of mr Freneau’s poems. certainly if I ever had subscribed for that number from any one, from principles of great esteem, it was as likely to be him as any one, for whom I have a very high esteem, of which
			 I hope he can never entertain a doubt. but as I never did, to my recollection subscribe for more than two copies of any work, I conclude
			 there must be an error in this instance. I must pray you
			 therefore to re-examine your subscription papers and if you find I have annexed that number to my subscription, be so good as to favor me with another line of information & I shall fulfill
			 the
			 engagement.
		   in the mean time accept the assurances of my respect
          
            Th:
            Jefferson
        